       Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 1 of 24



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


 CHRISTOPHER CANTRELL, Individually and                     Case No. 4:17-cv-2679
 for Others Similarly Situated,
                                                            FLSA Collective Action
 v.
                                                            Rule 23 Class Action
 LUTECH RESOURCES, INC.




             FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT

                                                   SUMMARY

        1.      Lutech Resources, Inc. (Lutech) did not pay Christopher Cantrell (Cantrell) overtime as

required by federal law.

        2.      Instead, Lutech paid Cantrell, and other workers like him, at the same hourly rate for all

hours worked, including those in excess of 40 in a workweek.

        3.      Cantrell brings this class and collective action to recover unpaid overtime and other

damages.

                                         JURISDICTION AND VENUE

        4.      Because this case raises a federal question under 29 U.S.C. § 216(b), this Court has

original subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        5.      The Court also has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act. 28 U.S.C. § 1332(d).

        6.      The Court also has supplemental jurisdiction over any state law causes of action

pursuant to 28 U.S.C. § 1367 because arise from the same nucleus of operative facts.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a significant portion

of the facts giving rise to this lawsuit occurred in this District.

                                                        1
        Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 2 of 24



         8.     For example, Lutech hired Cantrell from its office in Houston, Texas, which is in this

District and Division.

         9.     Lutech also paid Cantrell from its office in this District and Division.

         10.    Further, Lutech is headquartered in this District and Division.

                                               THE PARTIES

Christopher Cantrell

         11.    Cantrell is a resident of Bossier City, Louisiana.

         12.    Cantrell worked for Lutech in the State of Texas from early 2015 until early 2016.

         13.    Lutech employed Cantrell as a “QC Inspector.”

         14.    Cantrell was an hourly employee of Lutech.

         15.    His written consent is on file with the Court.

Lutech

         16.    Lutech is a company formed in Delaware, but headquartered in Houston, Texas.

         17.    Lutech has previously been served with process and has appeared herein.

         18.    Lutech “has over 25 years’ experience providing tailor made recruitment and integrated

resource management to leading Engineering, Resources, Energy and Manufacturing sector companies

worldwide.”1

         19.    In each of the past 3 years, Lutech’s gross volume of sales done has exceeded $500,000.

         20.    Lutech operates in states across the country.

         21.    Indeed, Lutech’s “operations experience spans the globe.”2

         22.    Lutech performs substantial work in the Southern District of Texas.




1
    http://www.lutechresources.com/
2
    http://www.lutechresources.com/services
                                                      2
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 3 of 24



                                                     FACTS

        23.        Lutech’s business includes hiring and paying Plaintiffs for the work they performed.

        24.        Lutech paid Plaintiffs by the hour but did not pay them an overtime premium for hours

worked in excess of 40 hours per week.

        25.        For example, Cantrell’s starting “Straight-Time Hourly Rate” was $50.

        26.        Cantrell’s “Overtime Hourly Rate” was also $50.

        27.        Cantrell reported the hours he worked to Lutech on a regular basis.

        28.        If Cantrell worked fewer than 40 hours in a week, Lutech only paid him for the hours he

worked (plus any accrued PTO).

        29.        But Cantrell normally worked more than 40 hours in a week.

        30.        Cantrell regularly worked 55 hours a week or more.

        31.        Because he was paid by the hour, Cantrell reported his work hours to Lutech.

        32.        Lutech has accurate records of the hours Cantrell worked.

        33.        Thus, the hours Cantrell worked are plainly reflected in Lutech’s records, including its

payroll records.

        34.        Lutech paid Cantrell at the same hourly rate for all hours worked, including those in

excess of 40 in a workweek.

        35.        Thus, rather than receiving time and half as required by the FLSA and various state laws,

Cantrell only received “straight time” pay for overtime hours worked.

        36.        This “straight time for overtime” payment scheme violates the FLSA and the wage and

hour laws of Illinois, Massachusetts, Maryland, New York, New Jersey and Pennsylvania.




                                                        3
       Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 4 of 24



        37.     Lutech knew of the overtime requirements of the FLSA, as well as Illinois,

Massachusetts, Maryland, New York, New Jersey, and Pennsylvania law.

        38.     For example, the U.S.

Department of Labor poster, which Lutech is

required by law to display, makes it clear that

overtime must be paid at “1½ times the regular

rate of pay” rather than at the same hourly rate

as non-overtime hours.

        39.     In addition, on information and belief, Lutech pays overtime to certain “in-house”

hourly staff (such as secretaries and receptionists).

        40.     Further, Lutech’s parent company was investigated by the Department of Labor, giving

it additional notice of the FLSA’s overtime requirements.3

        41.     Despite knowing what the FLSA and state overtime laws required, Lutech failed to pay

certain hourly employees, such as Plaintiffs’ overtime.

        42.     Lutech’s failure to pay overtime to Cantrell, and the other workers like him, was, and is,

a willful violation of the FLSA and the overtime laws of Illinois, Massachusetts, Maryland, New York,

New Jersey, and Pennsylvania.

                                  COLLECTIVE ACTION ALLEGATIONS

        43.     Cantrell brings the First Cause of Action, an FLSA claim, on behalf of himself and all

other similarly situated Lutech employees and former employees.




3
 Lutech’s parent, CB&I, is facing its own FLSA collective action in a related case. See Terry, et al. v.
Chicago Bridge & Iron Company, et al., Case No. 4:17-cv-367 (S.D. Texas).
                                                      4
         Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 5 of 24



          44.     Specifically, Cantrell brings this action on behalf of the following class:

                  All hourly employees of Lutech who were paid “straight time for overtime” at any
                  point in the past 3 years4 (the FLSA Class).

          45.     Lutech’s illegal “straight time for overtime” policy extends well beyond Cantrell.

          46.     Lutech’s “straight time for overtime” payment plan is the “policy that is alleged to

violate the FLSA” in this FLSA collective action. Bursell v. Tommy's Seafood Steakhouse, No. CIV.A. H-06-

0386, 2006 WL 3227334, at *3 (S.D. Tex. Nov. 3, 2006).

          47.     Lutech’s paid hundreds of workers according to the same unlawful scheme.

          48.     Lutech has accurate records of the hours worked by its hourly workers.

          49.     Lutech has accurate records of the wages paid to its hourly workers.

          50.     Any differences in job duties do not detract from the fact that each of these hourly

workers were entitled to overtime pay.

          51.     The workers impacted by Lutech’s “straight time for overtime” scheme should be

notified of this action and given the chance to join pursuant to 29 U.S.C. § 216(b).

                                   RULE 23 CLASS ACTION ALLEGATIONS

          52.     Cantrell brings the Second and Third Causes of Action, claims under the Illinois Wage

Payment and Collection Act, 820 ILCS 115/1, et seq. (IWPCA) and the Illinois Minimum Wage Law, 820

ILCS 105/1, et seq. (IMWL) as a class action under Rule 23 of the Federal Rules of Civil Procedure, on

behalf of himself and a class of persons consisting of:

                  All hourly employees of Lutech employed in Illinois who were paid “straight time
                  for overtime” during the past three years (the Illinois Class).

          53.     The members of the Illinois Class are so numerous that joinder of all members is

impracticable.




4
    This class is further limited to workers covered by the FLSA. See 29 U.S.C. § 213(f).

                                                        5
       Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 6 of 24



        54.      Upon information and belief, the size of the Illinois Class is in excess of 50 individuals.

        55.      Although the precise number of such employees is unknown, the facts on which the

calculation of that number depends are presently within the sole control of Lutech.

        56.      Lutech has acted or has refused to act on grounds generally applicable to the Illinois

Class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the Illinois Class as a whole.

        57.      Common questions of law and fact exist as to the Illinois Class that predominate

over any questions only affecting them individually and include, but are not limited to, the following:

              a) whether Lutech violated the IWPCA, the IMWL, and the supporting Illinois Department
                 of Labor regulations, as alleged herein;
              b) whether Lutech correctly compensated the Illinois Class for hours worked in excess of
                 40 hours per workweek;
              c) the nature and extent of class-wide injury and the measure of damages for those injuries.

        88.       The claims of Cantrell are typical of the claims of the Illinois Class he seeks to

represent.

        89.      Cantrell and all the Illinois Class members work, or have worked, as hourly employees at

Lutech and have been paid “straight time for overtime.”

        90.      The Illinois Class members enjoy the same statutory rights under the IWPCA and

IMWL to be paid for all hours worked and to be paid overtime wages.

        91.      Cantrell and the Illinois Class members have all sustained similar types of damages as a

result of Lutech’s “straight time for overtime” pay policy.

        92.      Cantrell and the Illinois Class members have all been injured in that they have been

uncompensated or under-compensated due to Lutech’s common policies, practices, and patterns of

conduct.

        93.      Cantrell will fairly and adequately represent and protect the interests of the Illinois Class

members.


                                                       6
       Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 7 of 24



         94.     Plaintiffs have retained counsel competent and experienced in complex class actions and

employment litigation.

         95.     There is no conflict between Cantrell and the Illinois Class members.

         96.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

         97.     The members of the Illinois Class have been damaged and are entitled to recovery as a

result of Lutech’s violations of the IWPCA and IMWL as well as their common and uniform policies,

practices, and procedures.

         98.     Although the relative damages suffered by individual Illinois Class members are not de

minimis, such damages are small compared to the expense and burden of individual prosecution of this

litigation.

         99.     The individual Plaintiffs’ lack the financial resources to conduct a thorough examination

of Lutech’s timekeeping and compensation practices and to prosecute vigorously a lawsuit against

Lutech to recover such damages.

         100.    In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Lutech’s practices.

         101.    These claims under Illinois law are properly maintainable as a class action under Federal

Rule of Civil Procedure 23(b)(3).

         102.    Cantrell brings the Fourth and Fifth Causes of Action, claims under the Maryland Wage

Payment and Collection Law, Md. Code Ann., Labor & Employment Article, § 3-501, et seq. (MWPCL)

and the Maryland Wage and Hour Law, Md. Code Ann., Labor & Employment Article, § 3-401, et seq.

(MWHL), as a class action under Rule 23 of the Federal Rules of Civil Procedure, on behalf of himself

and a class of persons consisting of:

                 All hourly employees of Lutech employed in Maryland who were paid “straight
                 time for overtime” during the past three years (the Maryland Class).

                                                       7
       Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 8 of 24



        103.      The members of the Maryland Class are so numerous that joinder of all members is

impracticable.

        95.       Upon information and belief, the size of the Maryland Class is in excess of 50

individuals.

        96.       Although the precise number of such employees is unknown, the facts on which the

calculation of that number depends are presently within the sole control of Lutech.

        97.       Lutech has acted or has refused to act on grounds generally applicable to the Maryland

Class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the Maryland Class as a whole.

        98.       Common questions of law and fact exist as to the Maryland Class that predominate

over any questions only affecting them individually and include, but are not limited to, the following:

               a) whether Lutech violated the MWPCL, the MWHL, and the supporting Maryland
                  Department of Labor, Licensing and Regulation regulations, as alleged herein;
               b) whether Lutech correctly compensated Cantrell and the Maryland Class for hours
                  worked in excess of 40 hours per workweek;
               c) the nature and extent of class-wide injury and the measure of damages for those injuries.

        98.       The claims of Cantrell are typical of the claims of the Maryland Class he seeks to

represent.

        99.       Cantrell and all the Maryland Class members work, or have worked, as hourly employees

at Lutech and have been paid “straight time for overtime.”

        100.      The Maryland Class members enjoy the same statutory rights under the MWPCL and

MWHL to be paid for all hours worked and to be paid overtime wages.

        101.      The Maryland Class members have all sustained similar types of damages as a result of

Lutech’s failure to comply with the MWPCL and MWHL.

        102.      Cantrell and the Maryland Class members have all been injured in that they have been

uncompensated or under-compensated due to Lutech’s common policies, practices, and patterns of

conduct.
                                                       8
       Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 9 of 24



         103.    Cantrell will fairly and adequately represent and protect the interests of the Maryland

Class members.

         104.    Plaintiffs have retained counsel competent and experienced in complex class actions and

employment litigation.

         105.    There is no conflict between Cantrell and the Maryland Class members.

         106.    A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

         107.    The members of the Maryland Class have been damaged and are entitled to recovery as a

result of Lutech’s violations of the MWPCL and MWHL as well as their common and uniform policies,

practices, and procedures.

         108.    Although the relative damages suffered by individual Maryland Class members are not de

minimis, such damages are small compared to the expense and burden of individual prosecution of this

litigation.

         109.    The individual Plaintiffs lack the financial resources to conduct a thorough examination

of Lutech’s timekeeping and compensation practices and to prosecute vigorously a lawsuit against

Lutech to recover such damages.

         110.    In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Lutech’s practices.

         111.    These claims under Maryland law are properly maintainable as a class action under

Federal Rule of Civil Procedure 23(b)(3).

         112.    Cantrell brings the Sixth Cause of Action, claims under the Massachusetts Wage Act,

Mass. Gen. Laws ch. 149, § 148 (MWA) and the Massachusetts Fair Wages Act, Mass. Gen. Laws c.

151§ 1(A) (MFWA), as a class action under Rule 23 of the Federal Rules of Civil Procedure, on behalf of

himself and a class of persons consisting of:


                                                       9
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 10 of 24



                  All hourly employees of Lutech employed in Massachusetts who were paid
                  “straight time for overtime” during the past three years (the Massachusetts
                  Class).

        113.      The members of the Massachusetts Class are so numerous that joinder of all members is

impracticable.

        105.      Upon information and belief, the size of the Massachusetts Class is in excess of 50

individuals.

        106.      Although the precise number of such employees is unknown, the facts on which the

calculation of that number depends are presently within the sole control of Lutech.

        107.      Lutech has acted or has refused to act on grounds generally applicable to the

Massachusetts Class, thereby making appropriate final injunctive relief or corresponding declaratory

relief with respect to the Massachusetts Class as a whole.

        108.      Common questions of law and fact exist as to the Massachusetts Class that predominate

over any questions only affecting them individually and include, but are not limited to, the following:

               a) whether Lutech violated the MWA, the MFWA, and the supporting Massachusetts
                  Department of Labor regulations, as alleged herein;
               b) whether Lutech correctly compensated Cantrell and the Massachusetts Class for hours
                  worked in excess of 40 hours per workweek;
               c) the nature and extent of class-wide injury and the measure of damages for those injuries.

        108.      The claims of Cantrell are typical of the claims of the Massachusetts Class he seeks to

represent.

        109.      Cantrell and all the Massachusetts Class members work, or have worked, as hourly

employees at Lutech and have been paid “straight time for overtime.”

        110.      The Massachusetts Class members enjoy the same statutory rights under the MWA and

the MFWA to be paid for all hours worked and to be paid overtime wages.

        111.      Cantrell and the Massachusetts Class members have all sustained similar types of

damages as a result of Lutech’s failure to comply with the MWA and the MFWA.


                                                      10
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 11 of 24



         112.      Cantrell and the Massachusetts Class members have all been injured in that they have

been uncompensated or under-compensated due to Lutech’s common policies, practices, and patterns

of conduct.

         113.      Cantrell will fairly and adequately represent and protect the interests of the

Massachusetts Class members.

         114.      Plaintiffs have retained counsel competent and experienced in complex class actions and

employment litigation.

         115.      There is no conflict between Cantrell and the Massachusetts Class members.

         116.      A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

         117.      The members of the Massachusetts Class have been damaged and are entitled to

recovery as a result of Lutech’s violations of the MWA and MFWA as well as their common and

uniform policies, practices, and procedures.

         118.      Although the relative damages suffered by individual Massachusetts Class members are

not de minimis, such damages are small compared to the expense and burden of individual prosecution of

this litigation.

         119.      The individual Plaintiffs lack the financial resources to conduct a thorough examination

of Lutech’s timekeeping and compensation practices and to prosecute vigorously a lawsuit against

Lutech to recover such damages.

         120.      In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Lutech’s practices.

         121.      These claims under Massachusetts law are properly maintainable as a class action under

Federal Rule of Civil Procedure 23(b)(3).

         122.      Cantrell brings the Seventh Cause of Action, claims under the overtime wage provisions

of the New Jersey Labor and Workmen’s Compensation Law, NJ Rev. Stat. Sec. 34:11-56a4
                                             11
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 12 of 24



(“NJLWCL”) and its supporting regulations, as a class action under Rule 23 of the Federal Rules of Civil

Procedure, on behalf of himself and a class of persons consisting of:

                 All hourly employees of Lutech employed in New Jersey who were paid “straight
                 time for overtime” during the past three years (the New Jersey Class).

       123.      The members of the New Jersey Class are so numerous that joinder of all members is

impracticable.

       124.      Upon information and belief, the size of the New Jersey Class is in excess of 50

individuals. Although the precise number of such employees is unknown, the facts on which the

calculation of that number depends are presently within the sole control of Lutech.

       125.      Lutech has acted or has refused to act on grounds generally applicable to the New Jersey

Class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the New Jersey Class as a whole.

       126.      Common questions of law and fact exist as to the New Jersey Class that predominate

over any questions only affecting them individually and include, but are not limited to, the following:

                    a) whether Lutech violated the NJLWCL, and the supporting regulations, as alleged
                       herein;
                    b) whether Lutech correctly compensated Cantrell and the New Jersey Class for
                       hours worked in excess of 40 hours per workweek;
                    c) the nature and extent of class-wide injury and the measure of damages for those
                       injuries.

       127.      The claims of Cantrell are typical of the claims of the New Jersey Class he seeks to

represent.

       128.      Cantrell and all the New Jersey Class members work, or have worked, as hourly

employees at Lutech and have been paid “straight time for overtime.”

       129.      The New Jersey Class members enjoy the same statutory rights under the NJLWCL to

be paid for all hours worked and to be paid overtime wages.

       130.      Cantrell and the New Jersey Class members have all sustained similar types of damages

as a result of Lutech’s failure to comply with the NJLWCL.
                                                    12
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 13 of 24



         131.    Cantrell and the New Jersey Class members have all been injured in that they have been

uncompensated or under-compensated due to Lutech’s common policies, practices, and patterns of

conduct.

         132.    Cantrell will fairly and adequately represent and protect the interests of the New Jersey

Class members.

         133.    Plaintiffs have retained counsel competent and experienced in complex class actions and

employment litigation.

         134.    There is no conflict between Cantrell and the New Jersey Class members.

         135.    A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

         136.    The members of the New Jersey Class have been damaged and are entitled to recovery

as a result of Lutech’s violations of the NJLWCL as well as their common and uniform policies,

practices, and procedures.

         137.    Although the relative damages suffered by individual New Jersey Class members are not

de minimis, such damages are small compared to the expense and burden of individual prosecution of this

litigation.

         138.    The individual Plaintiffs lack the financial resources to conduct a thorough examination

of Lutech’s timekeeping and compensation practices and to prosecute vigorously a lawsuit against

Lutech to recover such damages.

         139.    In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Lutech’s practices.

         140.    These claims under New Jersey law are properly maintainable as a class action under

Federal Rule of Civil Procedure 23(b)(3).

         141.    Cantrell brings the Eighth Cause of Action, claims under the overtime wage provisions

of Article 19 of the NYLL and its supporting regulations, including, but not limited to 12 N.Y.C.R.R. §
                                                  13
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 14 of 24



142-2.2, as a class action under Rule 23 of the Federal Rules of Civil Procedure, on behalf of himself and

a class of persons consisting of:

                 All hourly employees of Lutech employed in New York who were paid “straight
                 time for overtime” during the past six years (the New York Class).

        142.     The members of the New York Class are so numerous that joinder of all members is

impracticable.

        143.     Upon information and belief, the size of the New York Class is in excess of 50

individuals.

        144.     Although the precise number of such employees is unknown, the facts on which the

calculation of that number depends are presently within the sole control of Lutech.

        145.     Lutech has acted or has refused to act on grounds generally applicable to the New York

Class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the New York Class as a whole.

        146.     Common questions of law and fact exist as to the New York Class that predominate

over any questions only affecting them individually and include, but are not limited to, the following:

                    a) whether Lutech violated the NYLL, and the supporting regulations;
                    b) whether Lutech correctly compensated Cantrell and the New York Class for
                       hours worked in excess of 40 hours per workweek;
                    c) the nature and extent of class-wide injury and the measure of damages for those
                       injuries.

        147.     The claims of Cantrell are typical of the claims of the New York Class he seeks to

represent.

        148.     Cantrell and all the New York Class members work, or have worked, as hourly

employees at Lutech and have been paid “straight time for overtime.”

        149.     The New York Class members enjoy the same statutory rights under the NYLL to be

paid for all hours worked and to be paid overtime wages.



                                                    14
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 15 of 24



         150.    Cantrell and the New York Class members have all sustained similar types of damages as

a result of Lutech’s failure to comply with the NYLL.

         151.    Cantrell and the New York Class members have all been injured in that they have been

uncompensated or under-compensated due to Lutech’s common policies, practices, and patterns of

conduct.

         152.    Cantrell will fairly and adequately represent and protect the interests of the New York

Class members.

         153.    Plaintiffs have retained counsel competent and experienced in complex class actions and

employment litigation.

         154.    There is no conflict between Cantrell and the New York Class members.

         155.    A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

         156.    The members of the New York Class have been damaged and are entitled to recovery as

a result of Lutech’s violations of the NYLL as well as their common and uniform policies, practices, and

procedures.

         157.    Although the relative damages suffered by individual New York Class members are not

de minimis, such damages are small compared to the expense and burden of individual prosecution of this

litigation.

         158.    The individual Plaintiffs lack the financial resources to conduct a thorough examination

of Lutech’s timekeeping and compensation practices and to prosecute vigorously a lawsuit against

Lutech to recover such damages.

         159.    In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Lutech’s practices.

         160.    These claims under New York law are properly maintainable as a class action under

Federal Rule of Civil Procedure 23(b)(3).
                                                      15
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 16 of 24



        161.      Cantrell brings the Ninth Cause of Action, claims under the overtime wage provisions of

the Pennsylvania Minimum Wage Act (PMWA), 43 Pa. Stat. Ann. § 333.104, and its supporting

regulations, as a class action under Rule 23 of the Federal Rules of Civil Procedure, on behalf of himself

and a class of persons consisting of:

        All hourly employees of Lutech employed in Pennsylvania who were paid “straight time
        for overtime” during the past three years (the Pennsylvania Class).

        162.      The members of the Pennsylvania Class are so numerous that joinder of all members is

impracticable.

        163.      Upon information and belief, the size of the Pennsylvania Class is in excess of 50

individuals.

        164.      Although the precise number of such employees is unknown, the facts on which the

calculation of that number depends are presently within the sole control of Lutech.

        165.      Lutech has acted or has refused to act on grounds generally applicable to the

Pennsylvania Class, thereby making appropriate final injunctive relief or corresponding declaratory relief

with respect to the Pennsylvania Class as a whole.

        166.      Common questions of law and fact exist as to the Pennsylvania Class that predominate

over any questions only affecting them individually and include, but are not limited to, the following:

               a) whether Lutech violated the PMWA, and the supporting regulations, as alleged herein;
               b) whether Lutech correctly compensated Cantrell and the Pennsylvania Class for hours
                  worked in excess of 40 hours per workweek;
               c) the nature and extent of class-wide injury and the measure of damages for those injuries.

        167.      The claims of Cantrell are typical of the claims of the Pennsylvania Class he seeks to

represent.

        168.      Cantrell and all the Pennsylvania Class members work, or have worked, as hourly

employees at Lutech and have been paid “straight time for overtime.”

        169.      The Pennsylvania Class members enjoy the same statutory rights under the PMWA to be

paid for all hours worked and to be paid overtime wages.
                                                  16
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 17 of 24



         170.      Cantrell and the Pennsylvania Class members have all sustained similar types of damages

as a result of Lutech’s failure to comply with the PMWA.

         171.      Cantrell and the Pennsylvania Class members have all been injured in that they have

been uncompensated or under-compensated due to Lutech’s common policies, practices, and patterns

of conduct.

         172.      Cantrell will fairly and adequately represent and protect the interests of the Pennsylvania

Class members.

         173.      Plaintiffs have retained counsel competent and experienced in complex class actions and

employment litigation.

         174.      There is no conflict between Cantrell and the Pennsylvania Class members.

         175.      A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

         176.      The members of the Pennsylvania Class have been damaged and are entitled to recovery

as a result of Lutech’s violations of the PMWA as well as their common and uniform policies, practices,

and procedures.

         177.      Although the relative damages suffered by individual Pennsylvania Class members are

not de minimis, such damages are small compared to the expense and burden of individual prosecution of

this litigation.

         178.      The individual Plaintiffs lack the financial resources to conduct a thorough examination

of Lutech’s timekeeping and compensation practices and to prosecute vigorously a lawsuit against

Lutech to recover such damages.

         179.      In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Lutech’s practices.

         180.      These claims under Pennsylvania law are properly maintainable as a class action under

Federal Rule of Civil Procedure 23(b)(3).
                                                        17
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 18 of 24



                                        FIRST CAUSE OF ACTION
                                        (FLSA Collective Action)

        133.    By failing to pay Cantrell and those similarly situated to him overtime at one-and-one-

half times their regular rates, Lutech violated the FLSA’s overtime provisions.

        134.    Lutech owes Cantrell and those similarly situated to him the difference between the rate

actually paid and the proper overtime rate.

        135.    Because Lutech knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, Lutech owes these wages for at least the past three years.

        136.    Lutech is liable to Cantrell and those similarly situated to him for an amount equal to all

unpaid overtime wages as liquidated damages.

        137.    Cantrell and those similarly situated to him are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

                                       SECOND CAUSE OF ACTION
                                        (Violation of the IWPCA)
                                         (Rule 23 Class Action)

        138.    Cantrell incorporates the preceding paragraphs by reference.

        139.    This cause of action arises from Lutech’s’s violation of the IWPCA for its failure to pay

the Illinois Class all hours worked at their agreed upon hourly rates of pay.

        140.    Cantrell brings this cause of action as a class action under Rule 23 of the Federal Rules

of Civil Procedure and seek to certify the Illinois Class as defined above.

        141.    The Illinois Class is entitled to all unpaid wages at their agreed upon hourly rates,

damages of 2% of these unpaid wages for each month following the date of payment during which these

unpaid wages remain unpaid, reasonable counsel fees and costs, prejudgment interest, an injunction

requiring Lutech to comply with the terms of the IWPCA, and all other relief the Court deems

appropriate. See 820 ILCS 115/5; 820 ILCS 115/14.



                                                     18
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 19 of 24



                                        THIRD CAUSE OF ACTION
                                          (Violation of IMWL)
                                         (Rule 23 Class Action)

        142.    Cantrell incorporates the preceding paragraphs by reference.

        143.    This cause of action arises from Lutech’s violation of the IMWL for its failure to pay the

Illinois Class overtime at one and one-half times their regular rates of pay for time worked in Illinois in

excess of 40 hours in any workweek.

        144.    Cantrell brings this cause of action as a class action under Rule 23 of the Federal Rules

of Civil Procedure and seeks to certify the Illinois Class as defined above.

        145.    Lutech violated the IMWL by failing to compensate the Illinois Class members

consistent with the maximum hour provisions.

        146.    For all the time worked in Illinois in excess of 40 hours in individual workweeks, the

Illinois Class members were entitled to be paid one and one-half times their regular rates of pay.

        147.    Accordingly, the Illinois Class members are entitled to recover treble the amount of any

underpayments together with costs and such reasonable attorney's fees as may be allowed by the Court,

and damages of 5% of the amount of any such underpayments for each month following the date of

payment during which such underpayments remain unpaid., and any other relief deemed appropriate by

the Court. See 820 ILCS 105/4a; 820 ILCS 105/12.

                                       FOURTH CAUSE OF ACTION
                                       (Violation of the MWPCL)
                                         (Rule 23 Class Action)

        148.    Cantrell incorporates the preceding paragraphs by reference.

        149.    This cause of action arises under the MWPCL for Lutech’s failure and refusal to pay the

Maryland Class members all the wages they are due.

        150.    Cantrell brings this cause of action as a class action under Rule 23 of the Federal Rules

of Civil Procedure and seeks to certify the Maryland Class as defined above.


                                                     19
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 20 of 24



        151.    Lutech violated the MWPCL by failing to pay for all time worked by the Maryland Class

and for failing to pay the Maryland Class all hours worked in Marlyand in excess of 40 hours in any

workweek at one and one-half times their regular rates of pay.

        152.    The overtime wages due to the Maryland Class were not withheld as the result of a bona

fide dispute.

        153.    Accordingly, Cantrell and the Maryland Class are entitled to judgment for their unpaid

overtime wages, and an amount equal to three times their unpaid overtime wages, attorney’s fees and

costs, prejudgment interest at 6% per annum on the back wages in accordance with Maryland Const. Art

II, § 57, and an injunction precluding Lutech from violating the MWPCL. See Md. Code. Ann., Lab &

Empl., §§ 3-415; 3-427; 3-502, 3-507.2.

                                        FIFTH CAUSE OF ACTION
                                         (Violation of MWHL)
                                         (Rule 23 Class Action)

        154.    Cantrell incorporates the preceding paragraphs by reference.

        155.    This cause of action arises from Lutech’s failure to pay the Maryland Class members

overtime wages at one and one-half times their usual hourly wages for hours worked in Maryland in

excess of 40 in any workweek.

        156.    Cantrell brings this count as a class action under Rule 23 of the Federal Rules of Civil

Procedure and seeks to certify the Maryland Class as defined above.

        157.    Lutech violated the MWHL by failing to pay the Maryland Class at one and one-half

times their usual rates of pay for hours they worked in Maryland in excess of 40 in any workweek.

        158.    Accordingly, the Maryland Class members are entitled to unpaid overtime wages, plus

reasonable counsel fees and costs, and any other relief deemed appropriate by the Court. See Md. Code.

Ann., Lab & Empl., §§ 3-415, 3-427.




                                                    20
     Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 21 of 24



                                       SIXTH CAUSE OF ACTION
                                 (Violation of the MWA and MFWA)
                                        (Rule 23 Class Action)

       159.    Cantrell incorporates the preceding paragraphs by reference.

       160.    This cause of action arises from Lutech’s failure to pay the Massachusetts Class members

overtime wages at one and one-half times their usual hourly wages for hours worked in Massachusetts in

excess of 40 in any workweek.

       161.    Cantrell brings this count as a class action under Rule 23 of the Federal Rules of Civil

Procedure and seeks to certify the Massachusetts Class as defined above.

       162.    Lutech violated the MWA and MFWA by failing to pay the Massachusetts Class at one

and one-half times their usual rates of pay for hours they worked in Massachusetts in excess of 40 in any

workweek.

       163.    Accordingly, the Massachusetts Class members are entitled to unpaid overtime wages,

treble damages, litigation costs, plus reasonable counsel fees, and any other relief deemed appropriate by

the Court. See Mass. Gen. Laws c. 151§ 1B.

                                     SEVENTH CAUSE OF ACTION
                              (Violation of New Jersey Overtime Laws)
                                        (Rule 23 Class Action)

       164.    Cantrell incorporates the preceding paragraphs by reference.

       165.    This cause of action arises from Lutech’s failure to pay the New Jersey Class members

overtime wages at one and one-half times their usual hourly wages for hours worked in New Jersey in

excess of 40 in any workweek.

       166.    Cantrell brings this count as a class action under Rule 23 of the Federal Rules of Civil

Procedure and seeks to certify the New Jersey Class as defined above.

       167.    Lutech violated the NJLWCL by failing to pay the New Jersey Class at one and one-half

times their usual rates of pay for hours they worked in New Jersey in excess of 40 in any workweek.


                                                    21
     Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 22 of 24



       168.    Accordingly, the New Jersey Class members are entitled to recover from Lutech their

unpaid overtime wages, liquidated damages, as provided for by N.J.S.A § 34:11-56a25, reasonable

attorneys’ fees, costs, and prejudgment and post-judgment interest.

                                     EIGHTH CAUSE OF ACTION
                                        (Violation of NYLL)
                                       (Rule 23 Class Action)

       169.    Cantrell incorporates the preceding paragraphs by reference.

       170.    This cause of action arises from Lutech’s failure to pay the New York Class members

overtime wages at one and one-half times their usual hourly wages for hours worked in New York in

excess of 40 in any workweek.

       171.    Cantrell brings this count as a class action under Rule 23 of the Federal Rules of Civil

Procedure and seeks to certify the New York Class as defined above.

       172.    Lutech violated the NYLL by failing to pay the New York Class at one and one-half

times their usual rates of pay for hours they worked in New York in excess of 40 in any workweek.

       173.    Accordingly, the New York Class members are entitled to recover from Lutech their

unpaid overtime wages, liquidated damages, as provided for by NYLL Article 6 § 198, reasonable

attorneys’ fees, costs, and prejudgment and post-judgment interest.

                                      NINTH CAUSE OF ACTION
                                      (Violation of the PMWA)
                                       (Rule 23 Class Action)

       174.    Cantrell incorporates the preceding paragraphs by reference.

       175.    This cause of action arises from Lutech’s failure to pay the Pennsylvania Class members

overtime wages at one and one-half times their usual hourly wages for hours worked in Pennsylvania in

excess of 40 in any workweek.

       176.    Cantrell brings this count as a class action under Rule 23 of the Federal Rules of Civil

Procedure and seeks to certify the Pennsylvania Class as defined above.


                                                   22
      Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 23 of 24



        177.    Lutech violated the PMWA by failing to pay the Pennsylvania Class at one and one-half

times their usual rates of pay for hours they worked in Pennsylvania in excess of 40 in any workweek.

        178.    Accordingly, the Pennsylvania Class members are entitled to recover from Lutech their

unpaid overtime wages, all available penalty wages, reasonable attorneys’ fees, costs, and prejudgment

and post-judgment interest.

                                                 PRAYER

        Cantrell prays for relief as follows:

        1.      An order allowing this action to proceed as a collective action under the FLSA and

directing notice to all hourly employees who received straight time for overtime;

        2.      An order permitting this litigation to proceed as a class action pursuant to FED. R. CIV.

P. 23 on behalf of the Illinois Class;

        3.      An order permitting this litigation to proceed as a class action pursuant to FED. R. CIV.

P. 23 on behalf of the Maryland Class;

        4.      An order permitting this litigation to proceed as a class action pursuant to FED. R. CIV.

P. 23 on behalf of the Massachusetts Class;

        5.      An order permitting this litigation to proceed as a class action pursuant to FED. R. CIV.

P. 23 on behalf of the New Jersey Class;

        6.      An order permitting this litigation to proceed as a class action pursuant to FED. R. CIV.

P. 23 on behalf of the New York Class;

        7.      An order permitting this litigation to proceed as a class action pursuant to FED. R. CIV.

P. 23 on behalf of the Pennsylvania Class;

        8.      Back pay damages and prejudgment interest to the fullest extent permitted under the law;

        9.      Liquidated damages to the fullest extent permitted under the law;

        10.     Treble damages to the fullest extent permitted under the law;

        11.     Penalties to the fullest extent permitted under the law;
                                                     23
     Case 4:17-cv-02679 Document 152 Filed on 12/24/19 in TXSD Page 24 of 24



       12.     Attorneys’ fees and costs to the fullest extent permitted under the law;

       13.     An award of pre- and post-judgment interest on all amounts awarded at the highest rate

allowable by law; and

       14.     All such other and further relief to which Plaintiffs and those similarly situated to them

may show themselves to be justly entitled.

                                               Respectfully submitted,

                                               BRUCKNER BURCH PLLC

                                                       /s/ Rex Burch
                                               By: _________________________
                                                       Richard J. (Rex) Burch
                                                       Texas Bar No. 24001807
                                                       James A. Jones
                                                       Texas Bar No. 10908300
                                               8 Greenway Plaza, Suite 1500
                                               Houston, Texas 77046
                                               (713) 877-8788 – Telephone
                                               (713) 877-8065 – Facsimile
                                               rburch@brucknerburch.com
                                               jjones@brucknerburch.com

                                               Michael A. Josephson
                                               Texas Bar No. 24014780
                                               Andrew W. Dunlap
                                               Texas Bar No. 24078444
                                               JOSEPHSON DUNLAP
                                               11 Greenway Plaza, Suite 3050
                                               Houston, Texas 77046
                                               Tel: (713) 352-1100
                                               Fax: (713) 352-3300
                                               mjosephson@mybackwages.com
                                               adunlap@mybackwages.com


                                   CERTIFICATE OF SERVICE

       I served this document on all parties via the Court’s ECF system.

                                               /s/ Rex Burch
                                               ____________________________________
                                               Richard J. Burch


                                                   24
